Case 2:16-cv-06603-PSG-PLA Document 279 Filed 09/10/21 Page 1 of 5 Page ID #:10768




                              NOT FOR PUBLICATION                            FILED
                       UNITED STATES COURT OF APPEALS                        SEP 10 2021
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

   KIMBERLY ARCHIE, as survivors of              No. 20-55081
   decedent Paul Bright Jr.; JO CORNELL, an
   individual, and as survivor of decedent Tyler D.C. No.
   Cornell,                                      2:16-cv-06603-PSG-PLA

                   Plaintiffs-Appellants,
                                                   MEMORANDUM*
     v.

   POP WARNER LITTLE SCHOLARS,
   INC., a nonprofit corporation,

                   Defendant-Appellee.

                     Appeal from the United States District Court
                          for the Central District of California
                   Philip S. Gutierrez, Chief District Judge, Presiding

                         Argued and Submitted August 30, 2021
                                 Pasadena, California

   Before: IKUTA, BENNETT, and R. NELSON, Circuit Judges.

          Appellants Kimberly Archie and Jo Cornell filed suit under the Class Action

   Fairness Act of 2005 (CAFA) against Pop Warner Little Scholars, Inc. (“Pop

   Warner”). The operative complaint asserted various state law claims based on



          *
                This disposition is not appropriate for publication and is not precedent
   except as provided by Ninth Circuit Rule 36-3.
Case 2:16-cv-06603-PSG-PLA Document 279 Filed 09/10/21 Page 2 of 5 Page ID #:10769




   allegations that Pop Warner failed to provide for the safety and health of its child

   participants. Appellants alleged that playing Pop Warner football caused their

   sons’ brain damage known as chronic traumatic encephalopathy (“CTE”), that

   CTE caused their sons to engage in suicidal or reckless behavior, and that such

   behavior ultimately led to their sons’ untimely deaths.

         The district court granted summary judgment to Pop Warner because

   Appellants’ causation experts rendered unreliable and thus inadmissible opinions.

   As an alternative basis supporting its summary judgment order, the district court

   found that, even assuming Appellants’ experts rendered admissible opinions,

   Appellants produced insufficient evidence to create a triable issue as to causation

   under California law. Appellants challenge the district court’s summary judgment

   order. Pop Warner also raises the issue that the complaint fails to allege minimal

   diversity under the CAFA, but the parties agree that this jurisdictional defect can

   be corrected under 28 U.S.C. § 1653.

         We have jurisdiction under 28 U.S.C. § 1291. We order that the complaint

   be amended, nunc pro tunc, to reflect that Appellants are citizens of California and

   affirm the district court’s summary judgment order.

         “[W]e review questions of jurisdiction even if raised for the first time on

   appeal.” United States v. Powell, 24 F.3d 28, 30 (9th Cir. 1994). We review de

   novo the district court’s grant of summary judgment, viewing the evidence in the



                                             2
Case 2:16-cv-06603-PSG-PLA Document 279 Filed 09/10/21 Page 3 of 5 Page ID #:10770




   light most favorable to the non-moving party. Messick v. Novartis Pharms. Corp.,

   747 F.3d 1193, 1199 (9th Cir. 2014). “We review a district court’s decision to

   exclude expert testimony for abuse of discretion.” United States v. Benavidez-

   Benavidez, 217 F.3d 720, 723 (9th Cir. 2000). “Under the abuse of discretion

   standard, we cannot reverse unless we have a definite and firm conviction that the

   district court committed a clear error of judgment.” Id.

         1.     To establish jurisdiction under the CAFA, Appellants needed to allege

   in their complaint that one of them was a citizen of a state different from any

   defendant. See 28 U.S.C. § 1332(d)(2)(A). The complaint failed to do so. But

   “[d]efective allegations of jurisdiction may be amended, upon terms, in the trial or

   appellate courts.” 28 U.S.C. § 1653. Because the record supports that Appellants

   were California citizens when they filed the complaint and the parties agree on that

   fact, we exercise our authority under § 1653 and order the complaint amended,

   nunc pro tunc, to reflect that Appellants are citizens of California. See Snell v.

   Cleveland, Inc., 316 F.3d 822, 828 (9th Cir. 2002) (per curiam).

         2.     Under Federal Rule of Evidence 702, expert testimony must be

   relevant and reliable. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147

   (1999). Only the reliability prong is at issue. “The reliability threshold requires

   that the expert’s testimony have ‘a reliable basis in the knowledge and experience

   of the relevant discipline.’ The court must determine ‘whether the reasoning or



                                             3
Case 2:16-cv-06603-PSG-PLA Document 279 Filed 09/10/21 Page 4 of 5 Page ID #:10771




   methodology underlying the testimony is scientifically valid.’” Messick, 747 F.3d

   at 1197 (citations omitted). Exclusion is permissible when “there is simply too

   great an analytical gap between the data and the opinion proffered.” Gen. Elec.

   Co. v. Joiner, 522 U.S. 136, 146 (1997).

         Appellants introduced declarations and reports from two causation experts to

   establish that Pop Warner football was a substantial factor in causing the young

   men’s deaths.1 Both experts concluded that playing Pop Warner football could

   have caused CTE and that CTE is linked to suicidal and reckless behaviors, and

   based on those underlying conclusions, the experts ultimately concluded that Pop

   Warner was therefore a substantial causal factor in the deaths. Both opinions,

   however, contained no explanation supporting the logical leap from the underlying

   conclusions to the ultimate conclusion. Put differently, neither expert explained

   why Pop Warner was a substantial cause rather than simply a possible cause.

   Given this logical gap, the district court did not abuse its discretion in finding that

   the expert opinions were unreliable and thus inadmissible. Because none of

   Appellants’ claims on appeal can survive without expert testimony establishing




   1
     Appellants agree that California substantive law, including its substantial factor
   test, applies to their claims on appeal. See Rutherford v. Owens-Illinois, Inc., 941
   P.2d 1203, 1214 (Cal. 1997).

                                              4
Case 2:16-cv-06603-PSG-PLA Document 279 Filed 09/10/21 Page 5 of 5 Page ID #:10772




   causation,2 see Jones v. Ortho Pharm. Corp., 209 Cal. Rptr. 456, 460 (Ct. App.

   1985), the district court properly granted summary judgment to Pop Warner.

         3.     We also agree with the district court’s alternative holding that, even

   assuming Appellants’ causation experts rendered admissible opinions, Appellants’

   evidence failed to raise a triable issue as to causation under California law.

   Appellants had to proffer an expert opinion “that contain[ed] a reasoned

   explanation illuminating why the facts ha[d] convinced the expert, and therefore

   should convince the jury, that it [was] more probable than not the negligent act

   was a cause-in-fact of the plaintiff’s injury.” Jennings v. Palomar Pomerado

   Health Sys., Inc., 8 Cal. Rptr. 3d 363, 370 (Ct. App. 2003). Appellants failed to do

   so, as their experts’ opinions showed only that Pop Warner football could have

   caused the deaths and contained no explanation why Pop Warner football likely

   caused the deaths.3

         The complaint is ordered AMENDED, nunc pro tunc; and the district

   court’s summary judgment order is AFFIRMED.


   2
     The district court determined that all of Appellants’ claims on appeal depended
   on a showing of causation supported by expert testimony. Appellants do not
   challenge that determination.
   3
     To the extent the district court based its conclusion on the lack of evidence as to
   concussions or head injuries suffered by the two decedents during their time
   playing Pop Warner football, we agree that such reliance was erroneous. But any
   such error was harmless given that we agree with the district court’s alternative
   basis for concluding that Appellants had failed to create a triable issue as to
   causation.

                                             5
